VAN OOSTERHOUT, Senior Circuit Judge
(dissenting).
For reasons stated in Division V of the panel opinion in this case, reported at 452 F.2d 824, I dissent from the en banc mandatory determination that one out of three persons hired by the Fire Department shall be a minority person until at least twenty minority persons are hired. Such provision in my opinion is vulnerable to the same constitutional infirmity as Judge Larson’s absolute preference provision. ¿This court’s minority preference provision will not discriminate against as many white applicants as Judge Larson’s decree but it will still give some minority persons preference in employment over white applicants whose qualifications are determined to be superior under fairly imposed standards and
CEmployment preferences based on race : prohibited by the Fourteenth Amendment. This case is distinguishable from Swan v. Charlotte-Mecklenburg Board of Education relied upon by the majority in that whites have no right to insist upon segregated schools, while white as well as Black applicants cannot be denied employment on the basis of race.
I agree that a court of equity has broad power to frame an appropriate decree but such power does not extend to establishing provisions which deprive persons of constitutionally guaranteed rights.
Present and future applicants for firemen positions are in no way responsible for past discrimination. Plaintiffs have not shown that any plaintiff now seeking employment has personally suffered as a result of past discrimination by being denied employment over a less qualified white person. Past general racial discrimination against Blacks under the circumstances of this case does not justify unconstitutional present racial discrimination against white applicants. The court should of course go as far as is constitutionally permissible to eliminate racial discrimination in employment of firemen. Substantial steps in that direction have been taken by other provisions of Judge Larson's decree and the panel opinion.
MEHAFFY, Circuit Judge, joins in this dissent.